Dodge, J.
Defendant seeks immunity from suit upon an undisputed obligation solely on tbe ground of a statute of limitation. That statute accords sucb immunity only after tbe expiration of six years, and provides that in computing such term no period of ábsence shall be considered in favor of one who, residing here at tbe accrual of tbe cause of action, after-wards departs from and resides out of this state. Secs. 4222, 4231, Stats. 1898. Six years have not elapsed since this cause ■of action accrued, unless is counted tbe period of defendant’s *323absence after changing bis residence to another state. Clearly he has failed to prove the facts on which'alone the statute accords the immunity claimed.
It is urged that for some reason sec. 4231 should not apply, because the plaintiff is a foreign corporation. The statute makes no exception by reason of such fact, and the court cannot without usurping legislative functions. Both by statute and decision the right to sue in our courts upon such obli-gation as this is granted to foreign corporations (sec. 3207, Stats. 1898; Chicago T. & T. Co. v. Bashford, 120 Wis. 281, 97 N. W. 940), and as plaintiff’s cause of action is fully established, it was entitled to judgment.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment for plaintiff in accordance with the prayer of the complaint.